corbin a mcneill and dorice s mcneill petitioners v commissioner of internal revenue respondent docket no 14340-10l filed date for ps filed jointly their form_1040 claiming deduc- tions for losses-reflected on a schedule k-1-flowing from a tax_shelter r issued to the partnership an fpaa disallowing the loss deductions and asserting an accuracy-related_penalty under sec_6662 p-h as the tmp of a partner other than the partnership’s tmp paid to r the tax_liability and interest and instituted a partnership-level proceeding in dis- trict court the proceeding was dismissed without a ruling on ps’ partner-level defenses to the accuracy-related_penalty under sec_6662 r assessed the penalty and initiated collection procedures after receiving a final notice of intent to united_states tax_court reports levy and a notice_of_federal_tax_lien filing ps requested a hearing under sec_6330 during their hearing ps chal- lenged the assessment of the penalty the appeals officer issued a notice_of_determination sustaining the lien filing and the proposed levy and determining that ps could not raise the issue of their underlying tax_liability held under sec_6330 as amended by the pension_protection_act of pub_l_no sec_855 sec_120 stat pincite the court has jurisdiction to review r’s notice_of_determination when the underlying tax_liability consists solely of a penalty that relates to an adjustment to a partnership_item excluded from deficiency procedures by i r c sec a a i gordon b nash jr gabriel g tsui and michael t mazzone for petitioners h barton thomas jr and robert m romashko for respondent paris judge petitioners seek review of respondent’s notice_of_determination to sustain a notice_of_federal_tax_lien filing nftl and a proposed levy for the underlying assessment originated from petitioners’ investment in a tax_shelter petitioners’ assessed deficiency associated with the tax_shelter has been paid in full with interest the sec_6662 accuracy-related_penalty related to that deficiency remains unpaid petitioners’ primary dispute centers on whether they are liable for the sec_6662 penalty for taking into account certain partner-level defenses because this court has never decided whether it has jurisdiction to review such an issue in the collection_due_process cdp con- text this opinion is limited to the initial matter of whether the court has jurisdiction findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts the second supplemental stipulation of facts and the accom- unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure because the court concludes that it has jurisdiction the remaining issues in this case will be the subject of a separate opinion on date the court reopened the record the second supple- mental stipulation of facts was filed on date mcneill v commissioner panying exhibits are incorporated herein by this reference petitioners are married and resided in wyoming when they filed their petition i petitioners’ background in date mr mcneill retired with a substantial bene- fits package which he decided to diversify by purchasing a distressed asset debt dad transaction the dad trans- action involved an investment in foreign consumer receiv- ables with high cost_basis and low fair_market_value through a series of limited_liability_company llc transactions on date mr mcneill purchased an interest in guisan llc guisan guisan’s primary asset was brazilian consumer debt with high basis and low fair_market_value and as the sole manager and tax_matters_partner tmp of guisan mr mcneill caused guisan to contribute the brazilian consumer debt to another entity labaite llc labaite a partnership that is subject_to the unified_audit and litigation procedures of sections commonly known as tefra mr mcneill was neither the tmp nor the manager of labaite on date that third-party manager directed labaite to sell a portion of the brazilian consumer receiv- ables to a different entity related to the manager this sale resulted in a claimed loss ernst young mr mcneill’s financial advisers prepared petitioners’ personal federal_income_tax return and rec- ommended that mr mcneill file a form_8886 reportable_transaction_disclosure_statement indicating that the type of reportable_transaction was a loss_transaction bdo seidman bdo prepared guisan’s form_1065 u s return of partnership income and the subsequent schedules k-1 partner’s share of income credits deductions etc during the year in issue both labaite and guisan had their prin- cipal places of business in connecticut tefra is an acronym for the tax equity fiscal responsibility act of pub_l_no 96_stat_324 mr mcneill’s allocated portion of the loss totaled dollar_figure for an entity named gramercy advisors has remained the manager of the as- sets mr mcneill contributed to guisan and since the loss trans- action guisan has earned a profit from the remaining investments united_states tax_court reports guisan’s form_1065 also included a form_8886 that bdo prepared ii administrative and judicial background on date respondent issued to labaite’s part- ners a notice of final_partnership_administrative_adjustment fpaa for reflecting an dollar_figure adjustment to labaite’s partnership items and imposing a penalty under sec_6662 in regard to the claimed loss from the dad transaction mr mcneill in his capacity as the tmp of guisan-a partner other than the tmp of labaite-filed a complaint in the u s district_court for the district of con- necticut for judicial review of the fpaa petitioners made an estimated deposit of dollar_figure to satisfy the jurisdictional requirements of sec_6226 this payment satisfied petitioners’ deficiency and interest for the guisan flowthrough loss but it did not include the sec_6662 pen- alty over seven months after the fpaa was issued and because petitioners’ deposit did not satisfy the sec_6662 penalty liability respondent sent petitioners a form_3552 correc- tions of math errors on returns involving quick and prompt assessments showing a penalty of dollar_figure plus accruing interest and on date respondent sent petitioners a notice_and_demand for payment for the unpaid balance on date respondent issued to petitioners a final notice notice_of_intent_to_levy and notice of your right to a hearing for levy notice on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for nftl filing on date petitioners timely submitted a request for a cdp hearing in regard to the levy notice and updated their cdp hearing request on date to include the nftl filing on this request petitioners disputed their liability for the sec_6662 penalty after requesting the cdp hearing but before the hearing was held mr mcneill in his capacity as tax_matters_partner of guisan filed a motion in the u s district_court to vol- untarily dismiss the case with prejudice in regard to the labaite transaction on date the u s district_court deemed the fpaa as challenged to be correct mcneill v commissioner declined to adjudicate any partner-level defenses for peti- tioners and granted the motion to dismiss the order of dis- missal was provided for review to the settlement officer so before the cdp hearing the so reviewed the order of dismissal but determined that-in spite of the language of the order-petitioners still could not raise the issue of the sec_6662 penalty at the cdp hearing because they had had a prior opportunity to contest the liability on date the so issued a notice determining that the collection action for should proceed and that the assessment of the unpaid penalty was valid petitioners timely filed their petition with the tax_court opinion this court is a court of limited jurisdiction and may exer- cise jurisdiction only to the extent authorized by congress 85_tc_527 the tax_court is without authority to enlarge upon that statutory grant see 92_tc_885 nevertheless the court has jurisdiction to determine whether it has jurisdiction 118_tc_348 83_tc_626 83_tc_309 these questions of jurisdiction are fundamental and must be addressed whenever it appears the court may lack jurisdiction 35_tc_177 at issue is whether notwith- standing the specific jurisdictional provisions of tefra the general jurisdictional provision of sec_6330 provides the court with jurisdiction to review this case i tefra overview congress passed tefra over years ago before tefra adjustments with respect to partnership items were made to each partner’s income_tax return when and if that return was examined see h_r conf rept no pincite 1982_2_cb_600 tefra’s unified_audit and litigation procedures were intended generally to increase respondent concedes that petitioners did not have a prior opportunity to dispute their partner-level defenses to the sec_6662 penalty united_states tax_court reports compliance with and administration of the partnership tax laws id pincite c b pincite more specifically tefra was enacted to alleviate the administrative burden caused by duplicative audits and litigation 143_tc_83 n congress decided that no longer would a partner’s tax_liability be determined uniquely but ‘the tax treatment of any partner- ship item would be determined at the partnership level ’ 87_tc_783 quoting sec_6221 the requirement of a single unified proceeding at the partnership level was designed to reduce the duplica- tion of proceedings and increase the consistency of the treat- ment of partnership items h_r conf rept no supra pincite c b pincite sec_6221 provides that the tax treatment of any part- nership item and the applicability of any penalty which relates to an adjustment to a partnership_item shall be determined at the partnership level likewise section a a i excludes from deficiency procedures pen- alties that relate to adjustments to partnership items and an initial reading of sec_301_6221-1 proced admin regs might lead to the conclusion that all partner- level defenses to penalties are raised only in refund litiga- tion-not in the tax_court see sec_301_6221-1 proced admin regs partner-level defenses to such items can only be asserted through refund actions following assessment and payment id para d partner-level defenses to any pen- alty may be asserted through separate refund actions following assessment and payment see also 131_tc_275 finding that sec_301_6221-1t c and d temporary proced admin regs fed reg date is valid and that partner-level defenses could not be raised in a partnership-level proceeding here the sec_6662 accuracy-related_penalty asserted against petitioners is based on a partnership-level adjust- the conference committee report explained the tefra partnership provisions as follows t he tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than in separate proceedings with the partners h_r conf rept no pincite 1982_2_cb_600 mcneill v commissioner ment to partnership items labaite reported with respect to the dad transaction therefore under sec_6221 and deficiency procedures are inapplicable however in congress specifically expanded this court’s jurisdiction in cdp cases where it otherwise lacked jurisdiction over the underlying liability ii jurisdiction in cdp cases sec_6330 governs the court’s jurisdiction to review a proposed collection action jurisdiction under that section depends upon the issuance of a valid notice of deter- mination and a timely petition for review e g 114_tc_176 see also 117_tc_159 a notice of deter- mination provided for in sec_6330 is from a jurisdictional perspective the equivalent of a notice_of_deficiency 114_tc_492 before sec_6330 provided sec_6330 proceeding after hearing - judicial review of determination -the person may within days of a determination under this section appeal such determina- tion- a to the tax_court and the tax_court shall have jurisdiction with respect to such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states emphasis added under that version of sec_6330 the court held that it lacked jurisdiction to review a notice_of_determination when the underlying liability consisted solely of an item which was not subject_to the court’s original jurisdiction see eg 115_tc_324 holding that the court lacked jurisdiction to review frivolous_return penalties under sec_6702 in a cdp case 114_tc_171 same with respect to trust fund recovery penalties under sec_6672 see also staff of j comm on taxation general explanation of tax legislation enacted in the 109th congress jcs-1-07 pincite j comm print the appeal of a notice of deter- mination must be brought to the tax_court unless the tax_court does not have jurisdiction over the underlying tax united_states tax_court reports liability if that is the case then the appeal must be brought in the district_court of the united_states therefore the court would have lacked jurisdiction to review this cdp determination because it did lack deficiency jurisdiction over the penalty however on date congress expanded this court’s jurisdiction through enact- ment of the pension_protection_act of ppa pub_l_no sec_855 sec_120 stat pincite among other changes to the code the ppa amended sec_6330 expanding this court’s jurisdiction to review all notices of determination issued pursuant to sec_6330 and sec_6320 via cross-reference in sec_6320 as amended sec_6330 provides to the tax_court exclusive juris- diction over cdp cases sec_6330 proceeding after hearing - judicial review of determination -the person may within days of a determination under this section appeal such determina- tion to the tax_court and the tax_court shall have jurisdiction with respect to such matter the staff of the joint_committee on taxation supra pincite explains the amendment to sec_6330 the provision modifies the jurisdiction of the tax_court by pro- viding that all appeals of collection_due_process determina- tions are to be made to the united_states tax_court and this court has on multiple occasions addressed the expan- sion of its jurisdiction to include review of collection deter- minations regardless of the type of underlying liability see 143_tc_157 aff ’d 669_fedappx_489 9th cir 132_tc_301 130_tc_44 in each of these cases the court con- cluded that although it lacked original jurisdiction over the underlying liability it nonetheless had exclusive jurisdic- petitioners’ penalty was assessed on date and the notice_of_determination was dated date both dates were well after the ef- fective date of the ppa-date-and this court’s expanded ju- risdiction a taxpayer’s underlying tax_liability includes all amounts a taxpayer owes pursuant to the tax laws that are subject of the commissioner’s col- lection activities 130_tc_44 mcneill v commissioner tion to review appeals from the commissioner’s lien and levy determinations petitioners’ underlying liability-a penalty that relates to an adjustment to a partnership item-is not subject_to the court’s deficiency jurisdiction see sec a a i new millennium trading l l c v commissioner t c pincite sec_301_6221-1 and d proced admin regs but the removal of such penalties from the court’s jurisdiction was overridden in the context of cdp review see visionmonitor software v commissioner tcmemo_2014_182 at n the so determined that petitioners could not raise the issue of their underlying liability in their cdp hearing respondent sent petitioners a notice of deter- mination and petitioners timely filed a petition with the court congress created the cdp process to provide taxpayers who are confronted with a lien filing or a proposed levy the opportunity to contest that collection action before the internal_revenue_service proceeds to collect the outstanding tax_liability 122_tc_1 it follows that when congress amended sec_6330 in 2006-making the tax_court the exclusive venue for review of cdp cases-its intent was not to preclude from review certain issues not subject_to the tax court’s defi- ciency jurisdiction see mason v commissioner t c pincite callahan v commissioner t c pincite with respect to petitioners’ sec_6662 accuracy-related pen- alty this penalty is another example of an item not subject_to the court’s deficiency jurisdiction under sec_6221 but nonetheless reviewable by the court in the context of its sec_6330 jurisdiction accordingly the court holds that it has jurisdiction to review respondent’s determination as it relates to the asserted sec_6662 penalty the remainder of this case will be the subject of a separate opinion f
